Citation Nr: 0726491	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1949 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to TDIU.  In September 2006, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board video conference hearing at the RO.  A 
transcript of the hearing is of record.

On September 13, 2006, the Board found that good or 
sufficient cause was shown under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this appeal 
to be advanced on the Board's docket.  The veteran was 
provided notice in October 2006.

The Board remanded this case for additional development in 
December 2006.  The issue of TDIU was considered inextricably 
intertwined with other issues on appeal, including 
entitlement to service connection for osteoarthritis of the 
right knee and degenerative joint disease of the lumbar 
spine.  The RO subsequently granted service connection for 
the right knee and lumbar spine disabilities in June 2007, 
which is considered a total grant of benefits sought on 
appeal for those claims.  For this reason, the Board no 
longer has jurisdiction over those claims. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.202, 20.204.  The issue of TDIU is 
properly before the Board.

The veteran submitted a private medical statement, regarding 
his service-connected PTSD, knee, and back disabilities dated 
in July 2007, which had not been considered by the RO or 
waived for RO jurisdiction.  As the benefit sought is being 
fully allowed, the veteran is not prejudiced by the Board's 
consideration of the evidence in the first instance.




FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
post-traumatic stress disorder (PTSD) rated as 50 percent 
disabling; lumbar spine disability rated as 20 percent 
disabling; left knee disability rated as 10 percent 
disabling; right knee disability rated as 10 percent 
disabling; tinnitus rated as 10 percent disabling; and right 
ear hearing loss rated as 0 percent disabling.  The combined 
rating is 70 percent.

2.  Resolving all doubt in favor of the veteran, the medical 
evidence of record demonstrates that the veteran is 
unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

The veteran meets the schedular requirements for TDIU as he 
has one disability rating for PTSD which is 50 percent (more 
than 40 percent) and additional disability ratings which 
bring his combined disability rating to 70 percent.

The determinative issue, therefore, is whether he is shown to 
be unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

The favorable evidence consists of medical statements from 
the veteran's private physician.  In April 2004 letters, 
after addressing the veteran's bilateral knee and spine 
disabilities, the physician indicated that the veteran was no 
longer employable and had been unemployable since 1995 
because of his service-related injuries.  The physician noted 
on an April 15, 2004 letter that the veteran worked as a 
chauffer and was unable to get in or out of the car or sit 
for longer than one hour without developing severe stiffness 
and pain of the low back and both legs.  The physician made 
the same assessment on an October 2004 letter, in which the 
veteran's back and knee were addressed.  An August 2005 
letter from the veteran's private physician noted that the 
veteran was totally and permanently disabled, upon evaluation 
of the veteran's knee and spine disabilities, but also some 
non-service-connected disabilities, including infectious 
cellulitis, edematous thrombophlebitis, and skin grafting.  A 
March 2006 letter from the veteran's private physician notes 
the veteran's assertions that he had been unable to engage in 
any kind of tangible work since 1995 because of a combination 
of back and leg pain, mood swings, easy angering, and chronic 
irritability.  The private physician continued to assert on a 
July 2006 letter that the veteran remained permanently and 
totally disabled and had been unemployable and prevented from 
any gainful employment since January 1995 because of his 
service-related impairments, noting the veteran's PTSD, back, 
and knee disabilities.  The physician also noted some non-
service related disabilities, including venous insufficiency 
of both legs and a hip disability.  

A May 2007 VA examination report noted that the veteran had 
been a bus driver for 27 years from 1954 to 1981 and 
currently was unable to sit for more than 15 minutes with his 
knee bent.  In July 2007, the veteran's private physician 
submitted a letter, noting that the veteran had worsening 
sitting ability, walking ability, and driving ability and 
persistent, severe agitation and nervousness most of the day.  
The physician found that upon review of his history and 
present orthopedic progressive conditions, the veteran was 
totally disabled and had been unemployable since 1995.

The unfavorable evidence consists of a July 2004 VA 
examination report, which noted that the veteran drove a bus 
for Metropolitan Transit Authority for 28 years and retired 
in 1982, and then worked up to 1995 as a part-time chauffeur 
when his back went out on him, and he could not work anymore.  
The examiner found that regarding the general question of 
employability, the veteran could be employed for sedentary-
type jobs but could not do anything strenuous, secondary to 
his history of congestive heart failure (which is not a 
service-related disability).  Regarding the veteran's 
service-connected PTSD, a January 2005 VA examination report 
notes that the veteran used to work as a bus driver and was 
generally able to do the job, but had problems with authority 
figures.  He also reportedly got into altercations with his 
passengers.  The examiner found that although the veteran had 
problems working due to his PTSD, his psychiatric problems 
did not prevent him from getting employment.  

The favorable and unfavorable evidence in this case is more 
or less equally-balanced.  The July 2004 negative opinion 
notes that the veteran was able to perform sedentary-type 
jobs, but does not account for the fact that the veteran is 
not able to sit for more than 15 minutes due to his knee 
disabilities, as reported in May 2007.  The unfavorable 
January 2005 medical opinion only addressed the veteran's 
PTSD in assessing that the veteran was not unemployable.  The 
veteran's primary occupational experience had been driving 
buses and limos; but he was reported to have problems with 
his knees and his back going out, and his psychiatric 
problems reportedly caused him to argue with his supervisors 
and get into arguments with passengers.  The private 
physician who consistently found that the veteran was 
unemployable due to his service-connected disabilities also 
noted the effects of the non-service-related disabilities.  
It is not clear, however, where the line is drawn between the 
effects of the non-service-connected disabilities and the 
service-connected disabilities on the veteran's 
unemployability.  The Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  Therefore, all doubt is 
resolved in the veteran's favor that his service-connected 
disabilities prevent him from obtaining substantially gainful 
employment.  The last employment obtained by the veteran 
consisted of part-time bus and limo driving and this 
employment ended in 1995.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  For this and the reasons noted above, TDIU is 
warranted.

Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication, 
regardless of whether VA has complied with its duties of 
notice and assistance.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  


ORDER

Entitlement to TDIU is granted.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


